PER curiam:
HH
El pasado 21 de agosto de 1992 emitimos la resolución siguiente:
I
Habiendo prestado el notario Angel Manuel Padilla la fianza notarial, se archiva el trámite correspondiente a ese requisito. Se le apercibe de en el futuro ser diligente en su cumplimiento.
II
No obstante, surge diáfanamente de su expediente, que en múltiples ocasiones él Director de Inspección de Notarías, Ledo. *76Govén D. Martínez Suris, ha intentado infructuosamente que dicho notario le comunique la dirección física de su oficina para poder realizar una inspección de su obra notarial. Esas comu-nicaciones han sido dirigidas a su apartado postal 8056, Baya-món, 00960, que resulta ser el mismo que el 16 de julio de 1992 el notario certificó en su comparecencia para mostrar causa ante este Foro.
III
A la luz de lo expuesto, se le concede al notario Padilla un término perentorio de diez (10) días para que, sin excusa al-guna, proceda a notificar al Ledo. Martínez Suris la dirección física exacta en que se encuentra su obra notarial, ello bajo apercibimiento de ser suspendido temporalmente del ejercicio de la abogacía sin ulterior trámite. (Enfasis suplido y en el original.) Resolución de 21 de agosto de 1992.
hH
Notificado de esta resolución por correo certificado el pa-sado 10 de septiembre, al día de hoy el notario Padilla no ha comparecido, ignorando nuestra orden. La situación es intolerable. Compárense: In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Manzano, 129 D.P.R. 955 (1992), y casos allí citados; In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Meléndez, 129 D.P.R. 495 (1991).
Conforme a la Ley Notarial de Puerto Rico, todo notario está en la obligación continua de notificar a este Foro cual-quier cambio de dirección residencial o de su oficina notarial. 4 L.P.R.A. see. 2011. Su conducta ha imposibili-tado que durante varios años se haya podido examinar su obra notarial. Ya antes, el 9 de noviembre de 1984, le ha-bíamos apercibido de su obligación de obedecer fielmente la disposición de la Ley Notarial de Puerto Rico en lo concer-niente a los índices.
Esta conducta amerita su suspensión temporal del ejer-cicio de la abogacía hasta tanto consideremos apropiada su reinstalación. Cf. In re Hernández, 130 D.P.R. 861 (1992); In re Pagán Ayala, 115 D.P.R. 814 (1984).

Se dictará la correspondiente sentencia.